872 F.2d 417Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Aaron HOLSEY, Petitioner.
No. 88-8045.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1989.Decided March 24, 1989.

Aaron Holsey, petitioner pro se.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Aaron Holsey, a Maryland prisoner, petitions this Court for a writ of mandamus directing that his cases be assigned to a different Maryland district judge.  As it is obvious that Holsey's allegations of bias are based on his disagreement with Judge Kaufman's actions in his cases, rather than on any extrajudicial bias, we find that he is not entitled to relief.   See In re Beard, 811 F.2d 818, 827 (4th Cir.1987).  Thus, while we grant leave to proceed in forma pauperis, we deny the petition.


2
PETITION DENIED.